DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 APRIL 2021 has been entered.
Status of Claims
In the RCE filed on 01 APRIL 2021, Applicant has amended Claim 1.  Current pending claims are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 APRIL 2021 was filed after the mailing date of the FINAL OFFICE ACTION on 07 JANUARY 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MAURER-SPUREJ, Elisabeth, et al, Platelet quality measured with dynamic light scattering correlates with transfusion outcome in hematologic malignancies, Transfusion, November 2009, Volume 49, page 2276-2284, and further in view of Elisabeth Maurer-Spurej, BROWN, et al., Portable dynamic light scattering instrument and method for the measurement of blood platelet suspensions,  2006 Phys. Med. Biol. 51 3747, herein referred BROWN. 
Applicant’s invention is drawn towards a method, a method of assessing platelets prior to transfusion of the platelet product. 
Regarding Claim 1
The MAURER-SPUREJ reference discloses the claimed invention, but is silent in regards to using the light scattering instrument to analyze a sample characteristic that correlates to platelet activation to measure the at least one sample characteristic in the aliquot and wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot.
The BROWN reference discloses a method of assessing platelets prior to transfusion of the platelet product, abstract, page 3757, Section 6, comprising the steps of: a. using a dynamic light scattering (DLS) instrument, abstract, page 3748-3750, Section 2, analyzing an aliquot of platelets for at least one sample characteristic that correlates to platelet activation to measure the at least one sample characteristic in the aliquot, abstract, page 3754, Section 5.3, discoid platelet shape to spherical body, upon platelet activation, Figure 7, wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot, page 3754-3755, Figure 8, Section 5.3, microparticles concentration. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the MAURER-SPUREJ reference with the BROWN reference that discloses using sample characteristics such as a the change in discoid platelet shape to spherical body or the concentration of microparticles in the aliquot to indicate the platelet activation to provide analysis with a high degree of confidence for the determine platelet quality, abstract, as well as to determine the number of outdated platelets in an aliquot as microparticles are approximately ten times smaller than platelets, page 3754-3755, Figure 8.  
Additional Disclosures Included by the combination of MAURER-SPUREJ and BROWN are: Claim 2: wherein the method according to claim 1 in which the first patient group consists of patients with thrombocytopenia and a need to increase their platelet count, page 2277, page 2282, Discussion.; Claim 3: wherein the method according to claim 2 in which the patients Claim 4: wherein the according to claim 3 in which the cancer patients have a hematologic malignancy, page 2275, 2277, page 2282, Discussion.; Claim 5: wherein the method according to claim 1 in which the second patient group consists of actively bleeding patients, page 2277, Study population.; Claim 6: wherein the method according to claim 5 including restricting the platelet product in the second category to transfusion only to the second patient group, page 2281, Analysis of covariables.; Claim 7: wherein the method according to claim 2 including transfusing the platelet product in the first category to patients in the first group or the second group, page 2281, Analysis of covariables.; Claim 8: wherein the method according to claim 1 in which hydrodynamic radius of the microparticles in the aliquot is less than 1 micron, BROWN, Table 1, page 3754.; and Claim 9: wherein the method according to claim 8 in which the DLS determines the content of microparticles in the aliquot, page 2278, DLS.; Claim 10: wherein the method according to claim 8 in which the predetermined threshold is characterized as the microparticle content in the aliquot being at least 10%, BROWN, Figure 8, page 3755. 
Applicant’s invention is drawn towards a method, a method of assessing platelets prior to transfusion of the platelets. 
Regarding Claim 11, the reference MAURER-SPUREJ discloses a method of assessing platelets prior to transfusion of the platelets, page 2278, Determination of in vivo outcomes, ‘pretransfusion’, comprising the steps of: a. obtaining a sample from a platelet product in a transfusion inventory and testing the sample using dynamic light scattering to determine the measurement of one or more indicators, page 2278-2279, DLS, Study population, Determination of in vivo outcomes and Statistical analysis, b. if the measurement of the one or more indicators is below a threshold value, segregating the platelet product from which the sample was obtained into a first transfusion group and allocating transfusion of platelets in the first transfusion group to 
The MAURER-SPUREJ reference discloses the claimed invention, but is silent in regards to using the light scattering instrument to test a sample characteristic to determine the measurement on of one or more activation indicators that correlate with platelet activation and wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot.
The BROWN reference discloses a method of assessing platelets prior to transfusion of the platelet product, abstract, page 3757, Section 6, comprising the steps of: a. obtaining a sample from a platelet product and testing the sample using a dynamic light scattering (DLS), abstract, page 3748-3750, Section 2, to determine the measurement of one or more activation indicators that correlate with platelet activation, abstract, page 3754, Section 5.3, discoid platelet shape to spherical body, upon platelet activation, Figure 7, wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot, page 3754-3755, Figure 8, Section 5.3, microparticles concentration. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the MAURER-SPUREJ reference with the BROWN reference that discloses using sample characteristics such as a the change in discoid platelet shape to spherical body or the concentration of microparticles in the aliquot to indicate the platelet activation to provide analysis with a high degree of confidence for the determine platelet quality, abstract, as well as to determine 
Additional Disclosures Included by the combination of MAURER-SPUREJ and BROWN is: Claim 14: wherein the method according to claim 11 in which the testing is performed using DLS and the activation indicators comprise microparticles, MAURER-SPUREJ page 2277-2278, DLS, Figure 2, page 2280, ThromboLUX scores, BROWN abstract, page 3754-3756.
Regarding Claims 12 and 13, the combination above suggests the claimed invention, but is silent in regards to wherein the specifics of the concentration of the microparticles greater than a threshold value, the platelets are activated. 
BROWN discloses the step of observing the platelets and their change from a discoid platelet to a sphere to indicate the activation of platelets, page 3754, Section 5.3, Figure 7, and also the changed in microparticle concentration, page 3754-3755.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention to have the microparticles greater than a particular threshold value indicating the platelets are activated since overtime platelets in concentrates decrease in size, which is primarily caused by the release of microparticles, page 3754-3755, the threshold value would indicate the activation of platelets.  
Additional Disclosure Included is: Claim 13
Applicant’s invention is drawn towards a method, a method of assessing platelets prior to transfusion of the platelets. 
Regarding Claim 15, the reference MAURER-SPUREJ discloses a method of assessing platelets prior to transfusion of the platelets, page 2278, Determination of in vivo outcomes, ‘pretransfusion’, comprising the steps of: a. using dynamic light scattering (DLS), page 22777-2278, DLS, screening an aliquot of platelets from a unit of platelets to determine the presence and content of indicators in the aliquot, page 2280, ThromboLUX score and Figure 2A-D; b. if the content of activation indicators is equal to or less than a threshold value, allowing transfusion of the unit of platelets to a first patient group that comprises thrombocytopenic patient, page 22777-2278, DLS, page 2282, Discussion.; and c. if the content of indicators exceeds the threshold value, prohibiting transfusion of the unit of platelets to the first patient group, page 22777-2278, DLS, page 2282, Discussion.
The MAURER-SPUREJ reference discloses the claimed invention, but is silent in regards to using the light scattering instrument to analyze a sample characteristic that correlates to platelet activation to measure the at least one sample characteristic in the aliquot and wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot.
The BROWN reference discloses a method of assessing platelets prior to transfusion of the platelet product, abstract, page 3757, Section 6, comprising the steps of: a. using a dynamic light scattering (DLS) instrument, abstract, page 3748-3750, Section 2, screening an aliquot of platelets from a unit of platelets to determine the presence and content of activation indicators in the aliquot, abstract, page 3754, Section 5.3, discoid platelet shape to spherical body, upon platelet activation, Figure 7, wherein the at least one sample characteristic comprises the concentration of microparticles in the aliquot, page 3754-3755, Figure 8, Section 5.3, microparticles concentration. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the MAURER-SPUREJ reference with the BROWN reference that discloses using sample characteristics such as a the change in discoid platelet shape to spherical body or the concentration of microparticles in the aliquot to indicate the platelet activation to provide analysis with a high degree of confidence for the determine platelet quality, abstract, as well as to determine the number of outdated platelets in an aliquot as microparticles are approximately ten times smaller than platelets, page 3754-3755, Figure 8.   
Additional Disclosures Included are: Claim 16: wherein the method according to claim 15 in which the activation indicators comprise microparticles and the hydrodynamic radius of the microparticles is less than 1 micron, BROWN Table 1, page 3754.; Claim 17: wherein the method according to claim 16 in which the first patient group comprises cancer patients, page 2275, 2277.; Claim 18: wherein the method according to claim 17 in which the cancer patients have a hematologic malignancy, page 2275, 2277.; Claim 19: wherein the method according to claim 16 including if the level of activation indicators exceeds the threshold value, page 52, Results, Figure 4 and , allowing transfusion of the unit of platelets to a second patient group, page 2277-2278, DLS, page 2279, Results, page 2282, Discussion.; and Claim 20: wherein the method according to claim 19 including if the level of activation indicators is less than or equal to the threshold value, page 52, Results, Figure 4 and 7, allowing transfusion of the unit of platelets to the first and second patient groups, page 2277 and 2278, DLS, page 2279, Results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM